Title: To George Washington from Jabez Bowen, 17 April 1780
From: Bowen, Jabez
To: Washington, George


          
            Sir
            Providence April 17 1780
          
          This will be handed your Exellency by the Barron St Andre a Prussian who has been detained hear as a prisoner for many Months. his circumstances having not been made know to the Commanding Officer in this State. he informs he is well acquainted with the Baron Stuben &c. your Exellency will perceive by the Vote of the Council of War that it is Recommended to you to dispose of him as you may think Propper. a Copy of the Order of Councel and of his Parole the Barron has with him.
          I Received your Exellencys of the 4th Inst., in season, and wish the Orders for Removing the Train may be sent on when you think propper. a Vessell has arived at Salem left Charles Town the 25th of March. at that Time none of the Enemys heavy Ships had got over the Barr. Sr Harry had 5000 Men. Genl Linclon about the same Number. the Van of the Virginia Troops had arived. the Women and Children all sent into the Country and Genl Linclon would be in good Spirits (he said) if he had a few more Continental Troops &c. With sentiments of much Esteeme I am Your Exellencys Most Obedient and Most Humb. Servant
          
            Jabez Bowen
          
        